United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                               May 6, 2004
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 03-50682
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

                      JULIO HERNANDEZ-REYES,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   UDC No. EP-00-CR-1505-ALL-DB
                        --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Julio Hernandez-Reyes was convicted, pursuant to a plea of

guilty, of attempting to illegally reenter the United States in

violation of 8 U.S.C. § 1326.     Counsel appointed to represent

Hernandez has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Hernandez

has received a copy of counsel’s brief and has filed a response.

     Hernandez challenges his indictment and conviction on the

ground that he had not “entered” or been “found in” the United

States.   He further argues that trial counsel was ineffective for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-50682
                                   -2-

failing to investigate the facts of his case and challenge his

indictment and conviction on that same ground.             Hernandez also

argues that counsel appointed to represent him on appeal was

ineffective for failing to raise this same argument on direct

appeal.

     In this case, the record was sufficiently developed for us to

review Hernandez’ claims of ineffective assistance of counsel. Our

independent   review   of   the   brief,   the   record,   and   Hernandez’

response discloses that there is no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.